EXHIBIT 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with Amendment No. 1 to the Annual Report on Form 10-K/A of Big Dog Holdings, Inc. and subsidiaries (the “Company”) on Form 10-Q for the year ended December 31, 2006, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), we, Andrew D. Feshbach, President and Chief Executive Officer of the Company, and Roberta J. Morris, Chief Financial Officer, of the Company, certify, pursuant to 18 U.S.C. §. 1350, as adopted pursuant to § 906 of the Sarbanes-Oxley Act of 2002, that to the best of our knowledge: (1)The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2)The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. /s/ANDREW D. FESHBACH /s/ROBERTA J. MORRIS Andrew D. Feshbach Roberta J. Morris President and Chief Executive Officer Chief Financial Officer April 30, 2007 April 30, 2007
